 Case 2:20-cv-00424-NT Document 78 Filed 09/10/21 Page 1 of 1         PageID #: 663




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

JON ROBERT ADAMS,                         )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 2:20-cv-00424-NT
                                          )
WELLPATH OF MAINE, et al.,                )
                                          )
                    Defendants.           )


           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On July 20, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision on the Defendants’ Motion to

Dismiss and Motion for Summary Judgment (ECF No. 75). The time within which to

file objections has expired, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED.

SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 10th day of September, 2021.
